On Motion for Rehearing.
Appellee points to error in original opinion "in finding that the appellant pleaded that the insured was given an over dose of sulfanilamide when the pleading was that there was an over dosage and it was not that there was an over dose."
Our construction and statement of pleadings in such connection is not altogether accurate; and in lieu of the finding complained of, the following allegations from plaintiff's petition are quoted: "* * * that the said physician came to see the said Charlie Mims Hanna and prescribed as a medicine for him to take sulfanilamide tablets and aspirin without knowing or taking into account the fact that the said Charlie Mims Hanna had prior thereto taken sulfanilamide tablets and had built up within his system a condition which rendered further taking and the further prescribing of the said tablets dangerous and poisonous to his life; that the said Charlie Mims Hanna was given said medicine without knowledge on his part as to what it contained or the effect of said medicine on the system of the said Charlie Mims Hanna, and was thereby given by mistake an over dosage of the sulfanilamide drug, * * *"
Otherwise the motion for rehearing is overruled.